                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION - DETROIT
IN RE:
         LICK INDUSTRIES, LLC                         CASE NO. 19-51017-TJT
                                                      CHAPTER 11
        Debtor,                                       HONORABLE THOMAS J. TUCKER
__________________________________/
JAMES J. SARCONI (P66101)
Attorney for Creditors DAC Retail, LLC;
Chondrite Asset Trust and DAC MAG, LLC
O’REILLY RANCILIO P.C.
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 726-1000
jsarconi@orlaw.com                      /

                                         PROOF OF SERVICE

JAMES J. SARCONI, being first duly sworn, deposes and says that on March 30, 2020, a copy
of the Objection to Confirmation of the Debtor’s Third Amended Combined Plan of
Reorganization and Disclosure Statement was served upon:

         U. S. TRUSTEE                                ANTHONY JAMES MILLER
         211 W. Fort Street, Suite 700                YULIY OSIPOV
         Detroit, MI 48226                            Attorneys for Debtor
                                                      20700 Civil Center Dr., Ste. 420
                                                      Southfield, MI 48034

electronically pursuant to the court notice of hearing, and to those not electronically registered by
first class mail.


                                              O’REILLY RANCILIO P.C.

                                              /s/ James J. Sarconi
                                              JAMES J. SARCONI (P66101)
                                              Attorney for DAC Retail, LLC; Chondrite
                                              Asset Trust and DAC MAG, LLC
                                              12900 Hall Road, Suite 350
                                              Sterling Heights, MI 48313-1151
                                              (586) 726-1000
DATED: March 30, 2020                         jsarconi@orlaw.com




  19-51017-tjt      Doc 102      Filed 03/30/20    Entered 03/30/20 17:55:30        Page 1 of 1
